DETAILED ACTION
Notice to Applicant
In the amendment dated 5/23/2022, the following has occurred: Claims 1 and 15 have been amended; Claim 20 has been added.
Claims 1, 4, and 6-20 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 6-14, and 16-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1, from which the others depend, has been amended to strike “polyparaphenylene” from the list of conductive polymers, but still includes e.g. “polyparaphenylene sulphide […] [and/or] a derivative thereof.” Applicant has proceeded during prosecution to strike individual members of the list while retaining broad language like “derivative[s] thereof”, and it is no longer clear what the metes and bounds of the list are. Is polyparaphenylene a derivative of polyparaphenylene sulphide? It can be derived therefrom. If the general class of polyphenylenes is no longer being claimed, what is the scope of the “derivatives” of individual instances of the class? The Office has interpreted the claim broadly to refer to substitutable equivalents of the same class known in the art. 


Claim Rejections - 35 USC § 103
Claims 1, 4-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2017/0338472 to Zhamu et al.) in view of Matsubara (US Patent No. 6,733,922 to Matsubara et al.) or Im (US Patent No 8,029,931 to Im et al.), in further view of Kawakami (US 2006/0127773 to Kawakami et al.) and Chen (“Spherical nanostructured Si/C composite prepared by spray drying technique for lithium ion batteries anode.” Materials Science and Engineering B 131 (2006) 186-190 by Chen et al.).
	Regarding Claims 1, 4, 9, 16, and 18-19, Zhamu teaches:
a method of producing graphene-embraced anode particulates for a lithium battery (abstract, Fig. 2)
by providing a composite anode active material capable of intercalating alkali metal such as Si (paras 0008-0010, 0060) comprising powder, flakes, beads, etc. of diameter or thickness from 10 nm to 20 microns (para 0068)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  
wherein the anode active material is embraced by a shell of graphene sheets of single or few-layer thickness (para 0071)
wherein the nanocomposite can be prepared via mixture of the raw components followed by spray drying to remove the solvent (see e.g. para 0109)
	Zhamu does not explicitly teach:
wherein the anode particulate comprises carbon or graphite particles decorated with e.g. silicon, wherein the carbon or graphite particles have a diameter or thickness from 500 nm to 50 microns and the silicon is in the form of particles or coating having a diameter or thickness from 0.5 nm to 2 microns
	Zhamu does cite to e.g. US 2005/0136330 to Mao et al., also cited by the present invention, for examples of complex composite anode materials from the prior art (para 00010). Matsubara, from the same field of invention, regarding an anode particulate, teaches a carbonaceous particle comprising graphite/carbon core with interplanar spacing of less than 0.337 nm (column 2 lines 25-45) having particle size between 50 nm and 2 microns (column 4 lines 50-60), decorated with silicon having a smaller diameter (column 2, Figs.). While Matsubara does not explicitly teach e.g. “spray drying,” it does teach generic “wet mixing” of the carbon and Si particulate (column 12 lines 25-30) followed by generic removal of the solvent, with no particular method specific (column 12 line 35 and Example 1, wherein the “solvent was removed to obtain the complex particle precursor” wherein “complex particle precursor” functions like the claimed “anode active material-decorated carbon or graphite particles,” see column 15 line 12). Matsubara, in other, words renders obvious conventional solvent removal techniques, including spray drying. Chen, for example, regarding a similar anode-studded carbon particle, teaches mixing 1 micron graphite power is mixed with nanoscaled silicon powder in a solvent and then spray dried to form spherical composite (page 187 column 1). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Im, also from the same field of invention, teaches an anode active material comprising graphite core particles decorated with silicon particles between 10 nm and 1 microns in diameter (column 6 lines 5-20). It would have been obvious to one of ordinary skill in the art to use a composite anode particulate of silicon and carbon with the claimed dimensions as taught in e.g. (previously cited) Mao, Matsubara, or Im, in the invention of Zhamu, since Zhamu teaches a generic anode particulate of a similar type for use in its graphene encapsulation method (see e.g. paras 0004-0011). 
	Zhamu further teaches:
previously known compositions of graphene platelets and anode active material particles bonded through a conductive binder (para 0013)
	But Zhamu does not explicitly teach:
wherein the anode material includes a conductive polymer layer that partially or fully covers said active material comprising a conducting polymer containing conjugated polymer such as polyparaphenylene sulphide or polyphenylene vinylene
	The claims have been amended to exclude conductive polyaniline, some polythiophenes, polyquinoline, and polyacetylene. Kawakami, however, directed towards composite intercalation electrodes, teaches the use of “conductive” polymers that are electrochemically inert including polypyrrole, polyacetylene, polythiophene, etc., further including “phenylene derivative monomers” interpreted to read on e.g. alkoxy-substituted poly(p-phenylene vinylene) (see para 0144). Derivatives of polypyrrole, polyacetylene, polythiophene, and polyphenylene appear to have been substitutable equivalents of “conductive polymers” known for use as a conductive polymer in composite electrodes. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). See e.g. US 2019/0058185 to Lee et al. for evidence of the substitutability of polyphenylene vinylene, polyphenylene sulfide, and polyparaphenylene (para 0022).
	Regarding Claim 6, Zhamu teaches:
wherein conventional prior art processes include graphene coating via spray drying (para 0106)
	Regarding Claims 7 and 11, Zhamu teaches:
mixing multiple particles of a graphitic material and the anode active material to form a mixture in an impacting chamber of conventional mixers, such as ball mills, and operating at times and energies to peel off graphene sheets from the graphitic material and coating the anode, and subsequentely recovering said graphene-coated particles (Figs. 2-3, paras 0097-0102, claim 25)
	Regarding Claim 8, Zhamu teaches:
wherein impacting balls can be used in the ball mill (para 0100)
	Regarding Claim 10, Zhamu teaches:
wherein the graphene can be pristine or oxidized graphene (para 0110)
	Regarding Claim 14, Zhamu teaches:
wherein the graphite can be natural, synthetic, etc. (para 0109) 
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2017/0338472 to Zhamu et al.) in view of Matsubara (US Patent No. 6,733,922 to Matsubara et al.) or Im (US Patent No 8,029,931 to Im et al.), and in further view of Zhamu2 (US 2017/0288211 to Zhamu et al.).
	Regarding Claim 15, Zhamu teaches:
a method of producing graphene-embraced anode particulates for a lithium battery (abstract, Fig. 2)
by providing a composite anode active material capable of intercalating alkali metal such as Si (paras 0008-0010, 0060) comprising powder, flakes, beads, etc. of diameter or thickness from 10 nm to 20 microns (para 0068)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  
wherein the anode active material is embraced by a shell of graphene sheets of single or few-layer thickness (para 0071)
	Zhamu does not explicitly teach:
wherein the anode particulate comprises carbon or graphite particles decorated with e.g. silicon, wherein the carbon or graphite particles have  a diameter or thickness from 500 nm to 50 microns and the silicon is in the form of particles or coating having a diameter or thickness from 0.5 nm to 2 microns
wherein the anode active particles contain particles pre-coated with a layer of conductive material such as metal or metal oxide shell
	Zhamu does cite to e.g. US 2005/0136330 to Mao et al., also cited by the present invention, for examples of complex composite anode materials from the prior art (para 00010). Matsubara, from the same field of invention, regarding an anode particulate, teaches a carbonaceous particle comprising graphite/carbon core with interplanar spacing of less than 0.337 nm (column 2 lines 25-45) having particle size between 50 nm and 2 microns (column 4 lines 50-60), decorated with silicon having a smaller diameter (column 2, Figs.). Im, also from the same field of invention, teaches an anode active material comprising graphite core particles decorated with silicon particles between 10 nm and 1 microns in diameter (column 6 lines 5-20).
	Zhamu2, from the same field of invention, regarding an anode active material comprising silicon teaches its substitutability with metal-oxide coated silicon (para 0010). It would have been obvious to use a silicon nanoparticle coated with metal oxide to enhance conductivity and cyclability, since it was a known substitutable equivalent for other forms of silicon, as disclosed in Zhamu2. It further would have been obvious to one of ordinary skill in the art to use a composite anode particulate of metal oxide coated silicon and carbon with the claimed dimensions, as taught in e.g. (previously cited) Mao, Matsubara, or Im, in the invention of Zhamu, since Zhamu teaches a generic anode particulate of a similar type for use in its graphene encapsulation method (see e.g. paras 0004-0011). For additional evidence that metal oxide coated silicon materials were known substitutes for silicon, see Kim (US 2018/0069231) which teaches a negative active material comprising silicon particles about a micron in diameter (para 0035) that are coated in metal oxide (paras 0036-0038, abstract, etc.). 
	Zhamu further teaches:
that known complex composite particles of particular interest in the invention were “carbon-coated Si particles distributed on a surface of graphite particles”
	Matsubara, from the same field of invention, regarding a composite silicon-carbon particle, teaches a method of pre-coating a Si particulate to provide a complex particle precursor before the “providing” of the carbon or graphite particles decorated with anode material through calcining to carbonize the polymer layer (column 6 lines 10-28). Carbon-coated silicon particles were known in the art to enhance conductivity and cycling ability of silicon particles, and it would have been obvious to one of ordinary skill in the art to pre-coat the silicon in a carbon layer of e.g. carbonized resin or conductive organic material with the motivation to enhance super cycle-life characteristics as taught by Matsubara.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2017/0338472 to Zhamu et al.) in view of Kawakami (US 2006/0127773 to Kawakami et al.) and Chen (“Spherical nanostructured Si/C composite prepared by spray drying technique for lithium ion batteries anode.” Materials Science and Engineering B 131 (2006) 186-190 by Chen et al.), in further view of Matsubara (US Patent No. 6,733,922 to Matsubara et al.) or Im (US Patent No 8,029,931 to Im et al.), in further view of Jiao (“Facile synthesis of reduced graphene oxide-porous silicon composite as superior anode material for lithium-ion battery anodes.” Journal of Power Sources 315 (2016) 9-15 by Jiao et al.) or Behan (US Patent No. 9,917,299 to Behan et al.).
	Regarding Claim 17, Zhamu does not explicitly teach:
porous anode active material particles
	Jiao, however, from the same field of invention, regarding a graphene/silicon composite, teaches a porous nano-silicon composite coated in graphene (abstract, scheme 1), wherein the nanoporous silicon is on the order of tens of nanometers (Figs. 3-4), and wherein the reduced graphene oxide covers the dispersed silicon particles (page 11). Behan, also from the same field of invention, teaches use of porous nanosilicon particles in a composite active material to enhance cyclability (e.g. abstract, column 2, Figs., etc. ). It would have been obvious to one of ordinary skill in the art to use a porous silicon as the active material in the composite anode materials of Matsubara or Im, with the motivation to enhance the nanostructure and cyclability of the active material.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2017/0338472 to Zhamu et al.) in view of Matsubara (US Patent No. 6,733,922 to Matsubara et al.) or Im (US Patent No 8,029,931 to Im et al.).
	Regarding Claim 20, Zhamu teaches:
a method of producing graphene-embraced anode particulates for a lithium battery (abstract, Fig. 2)
by providing a composite anode active material capable of intercalating alkali metal such as Si (paras 0008-0010, 0060) comprising powder, flakes, beads, etc. of diameter or thickness from 10 nm to 20 microns (para 0068)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  
wherein the anode active material is embraced by a shell of graphene sheets of single or few-layer thickness (para 0071)
	Zhamu does not explicitly teach:
wherein the anode particulate comprises carbon or graphite particles decorated with e.g. silicon, wherein the carbon or graphite particles have a diameter or thickness from 500 nm to 50 microns and the silicon is in the form of particles or coating having a diameter or thickness from 0.5 nm to 2 microns
wherein said decorated particles are produced by operating a procedure selected from centrifugal extrusion, vibration-nozzle encapsulation, coacervation-phase separation, interfacial polycondensation and interfacial cross-linking, in-situ polymerization, matrix polymerization, extrusion and pelletizing, or a combination thereof 
	Zhamu does cite to e.g. US 2005/0136330 to Mao et al., also cited by the present invention, for examples of complex composite anode materials from the prior art (para 00010). Mao teaches that coated particles can be separated from solvent via centrifugal separation (para 0039). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to use centrifugal extrusion/separation to dry/separate solvent from particle slurries, as suggested by Mao. 
	Matsubara, from the same field of invention, regarding an anode particulate, teaches a carbonaceous particle comprising graphite/carbon core with interplanar spacing of less than 0.337 nm (column 2 lines 25-45) having particle size between 50 nm and 2 microns (column 4 lines 50-60), decorated with silicon having a smaller diameter (column 2, Figs.). While Matsubara does not explicitly teach e.g. “spray drying,” it does teach generic “wet mixing” of the carbon and Si particulate (column 12 lines 25-30) followed by generic removal of the solvent, with no particular method specific (column 12 line 35 and Example 1, wherein the “solvent was removed to obtain the complex particle precursor” wherein “complex particle precursor” functions like the claimed “anode active material-decorated carbon or graphite particles,” see column 15 line 12). Matsubara, in other, words renders obvious conventional solvent removal techniques, including spray drying. Chen, for example, regarding a similar anode-studded carbon particle, teaches mixing 1 micron graphite power is mixed with nanoscaled silicon powder in a solvent and then spray dried to form spherical composite (page 187 column 1). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Im, also from the same field of invention, teaches an anode active material comprising graphite core particles decorated with silicon particles between 10 nm and 1 microns in diameter (column 6 lines 5-20). It would have been obvious to one of ordinary skill in the art to use a composite anode particulate of silicon and carbon with the claimed dimensions as taught in e.g. (previously cited) Mao, Matsubara, or Im, in the invention of Zhamu, since Zhamu teaches a generic anode particulate of a similar type for use in its graphene encapsulation method (see e.g. paras 0004-0011).

Response to Arguments
Applicant's arguments filed 5/23/2022 have been considered but do not place the application in condition for allowance. Claim 1 has been amended again to remove one example of a conductive polymer from what appears to be a substitutable list of conductive polymers, while retaining the broad term “derivative” indicating a class of overlapping polymers. Absent some persuasive evidence that the terms in the list are either novel or offer unexpected results over the class of polymers disclosed in the instant specification it is unclear why striking examples would lead to a non-obvious claim. The claims have been rejected under § 112 for the introduction of ambiguity into what exactly the metes and bounds of the list are intended to be.
	Applicant’s arguments concerning metal or metal oxide coatings and the list of procedures have been addressed by the amended rejections above. Zhamu2 and Kim teach that metal-oxide coated silicon was a known anode active material substitutable for silicon in composites. Mao, previously cited, teaches centrifugal separation or extrusion for separation of particles from a slurry. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/MICHAEL L DIGNAN/Examiner, Art Unit 1723